People ex rel. Rush v Warden, Rikers Is. Correctional Facility (2014 NY Slip Op 07311)





People ex rel. Rush v Warden, Rikers Is. Correctional Facility


2014 NY Slip Op 07311


Decided on October 28, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2014

Friedman, J.P., Renwick, Manzanet-Daniels, Feinman, Kapnick, JJ.


13340 340526/12

[*1] The People of the State of New York, ex rel. Rodney Rush, Petitioner-Appellant,
vWarden, Rikers Island Correctional Facility, et al., Respondents-Respondents.


Rodney Rush, appellant pro se.
Eric T. Schneiderman, Attorney General, New York (David Lawrence III of counsel), for respondents.

Appeal from order, Supreme Court, Bronx County (Seth L. Marvin, J.), entered March 4, 2013, which granted petitioner's motion to reargue the court's prior decision dismissing the petition for a writ of habeas corpus, and upon reargument, granted the writ to the extent of ordering a new preliminary hearing, unanimously dismissed, without costs, as moot.
The Attorney General has informed the Court that petitioner has reached the maximum expiration date of his sentence and thus, the appeal is moot (see e.g. People ex rel. Allen v Dalsheim, 48 NY2d 971 [1979]; People ex rel. Kato v Warden, Rikers Is. Correctional Facility, 52 AD3d 320 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 28, 2014
CLERK